Title: Thomas Boylston Adams to John Quincy Adams, 15 January 1801
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					No 23.
					22— 6th: December—
					My dear Brother
					Philadelphia 15th: January 1801.
				
				Since the date of my last, I have received your whole series to Number 17 inclusive, with the single exception of No 15, which yet loiters on the way; but the order in which they have come to hand has been variable as the wind.
				It may possibly create some surprize, that, without consulting you, I should have taken the liberty to bestow upon our Countrymen, through the channel of a correct and elegant weekly magazine, edited by our mutual friend, Mr: Joseph Dennie, the rich feast of epistolary excellence, which the journal of your Silesian tour, has enabled us to spread before them.
				The Editor of “the Port Folio,” begs me to assure you, that while he gratefully acknowledges the singular privilege of making his first appearance upon the pavement of the Capital of America, in the character of Editor of a literary miscellany, under the auspices of his friend & former Associate, J.Q.A. he claims the advantage of being the first to present that gentleman with a copy of his own works, in print.
				The Repository, which receives so ample contributions from your pen, promises to become useful, ornamental and powerfully auxiliary to the cause of letters.— It is yet, “but of few days,” and the presages of its infancy are favorable to a vigorous manhood.
				You are invited, through me, by its superintendant to make an exchange of some portion of the contents of your port folio, for the sum total of his.
				I send you by this opportunity three copies of the pamphlet, which was published from the manuscript you sent me; by another Vessel you shall have the rest for which you stipulated. I have distributed a few copies and heard opinions expressed of the work, by some who have read it; all concur in pronouncing it the most faithful, correct, impartial and comprehensive, that has ever appeared on that interesting subject.
				The critical & historical accuracy of this sensible foreigner have surprized many of his readers here, and the thanks of all are due to the active & discriminating native who has taken the trouble to

clothe in the costume of his own Country, this precious specimen of German literature. I presented a copy of the original and one of the translation to the Library Company of Philadelphia, who voted thanks to the Donor, which I now transfer to their proprietor. The Bookseller to whom I presented the Copyright, is a very young man of native growth & stirling worth— He surpasses all his compeers in the mystery of his calling and is now the publisher of the Port Folio, & joint proprietor with Dennie. It was not in my power to superintend the publication of the pamphlet and of course those little peculiarities of the german idiom, which you thought me competent to correct detect, were not rectified. I think, all the errors of this or any other kind, that occur in the printed translation will be found in pages 44–5— 55— 58— in each of which places, I have made the alterations, which strike me as proper.
				I have refrained from writing any thing upon the state of politics, because I could only confirm the opinions, which my former communications have authorized you to entertain on this subject. By your two last letters I find that your anticipations as to the result of our great election, correspond so accurately with the reality, that the news of the event will meet you prepared to receive it. At present we are ignorant which of the two highest and equal candidates will be selected by the house of Representatives to fill the Presidential chair. The federal party threaten to vote for Mr: Burr in preference to Mr: Jefferson merely to vex & disappoint the Jacobins and the division of States on that question is expected to be exactly even. This experiment would be hazardous, and I think undignified, and mischievous if persisted in.
				Upon the supposition that Mr: Jefferson will prevail, the consideration next in course is—How will he conduct? We suffer ourselves to believe sometimes that the extravagant behavior of our Chief Magistrate will not be taken as a model for imitation, and yet, with such Counsellors, with such a starving, needy, unprincipled gang about him, gasping for a sop, what can the patron do but yield to their importunities? The Diplomatic body will be new modeled—some members recalled—others removed. What do you think is to be your portion? The Demo’s have talked of your succeeding Mr: King— I hear you are to be invited to return home in the course of the summer, by another Authority. You declared a determination to return without a call, in case a particular event should happen.
				The Commissioners from France brought over a Convention,

which is now under consideration before the Senate— We are told it labors hard, and some surmise that it will undergo modifications before it is ratified. The french government have been very far from generous in this bargain, but we were the plundered and our demand of restitution came after the robbers had consumed the booty. I would never consent to confirm this contract if any better were to be looked for. Our treaty acquisitions are generally slender things— I dont mean to affront your Excellency, whose treaty is far better than any of late date.
				I shall transmit you my annual account at the beginning of the next month, and I have little doubt of your being satisfied with the state of your affairs. I was apprehensive of a fall of stocks, should the federal interest fail at the last election, and it happened as I anticipated; for the news of the result of the South Carolina election no sooner reached this, than the 8 per cent stock fell from 13 a 15— to from 7 a 9. and in a few days came down to their present level viz. 5 a 5 percent. I would have sold out at this time, but a quarters interest was just falling due, and I was convinced the funds would recover gradually after the first fright was over. They have continued stationary for some time at 5 percent—
				I shall wish to be informed as early as practicable, whether we are to look for your return in the course of the ensuing Summer, & I think it probable that my means of information will be sufficient to determine the question in my own mind, sooner than you can be consulted upon it. I shall not be inattentive to the object you so earnestly recommend, that of securing you a comfortable dwelling.
				I have frequent communication with our family at W——n and hear that your Louisa’s family are in good health. Mr: Dexter is appointed Secretary of the Treasury— Mr: Cranch is just made a Commissioner for the federal City; Judge Patterson will most probably be chief Justice of the US, as Mr: Jay to whom it was offered declines it. A Bill is before Congress to new organize the Judiciary, and if passed into a law will make many a lawyer a small judge.
				I am, most affectionately your Brother
				
					T B Adams
				
			